Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. The drawings should show “wherein the plano-concave lens is fabricated on an inner surface of the cover plate, a concave surface of the plano-concave lens faces a direction of the pixel definition layer, an edge of the plano-concave lens is connected to the display array, and the concave surface of the plano-concave lens defines an interstice between the cover plate and the display array”, or the feature(s) should be canceled from claim 5.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. (FP 7.30.01)


5.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. (FP 7.31.01).
	Claim 5 recites the limitation “wherein the plano-concave lens is fabricated on an inner surface of the cover plate, a concave surface of the plano-concave lens faces a direction of the pixel definition layer, an edge of the plano-concave lens is connected to the display array, and the concave surface of the plano-concave lens defines an interstice between the cover plate and the display array”, which is not supported by the original disclosure (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o)).  Specifically, nowhere in the specification and drawings discloses “a concave surface of the plano-concave lens faces a direction of the pixel definition layer”. The drawings show a concave surface of the plano-concave lens faces the cover plate and faces away the pixel definition layer, which is opposite to what is claimed in claim 5. Therefore, claim 5 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention.  The above limitation in claim 5 is interpreted according to the specification and drawings.  

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 6-7 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 depends on claim 1. Claim 1 recites a limitation “a pixel definition layer completely covering the slit”. Claim 6 further recites a limitation “wherein the pixel definition layer comprises a light-opaque black layer and a light through-hole at the black layer”, which is in contradictory with the limitation recited in claim 1, because if the pixel definition layer has a hole, it does not completely or fully cover the slit. Claim 7 is rejected as being dependent upon rejected base claim.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
9.	Claims 1-6, 8, and 15 are rejected under 35 U.S.C. 103 as unpatentable over Yamazaki (US 20210296409 A1) and in view of Lee (US 20170286743 A1).
Regarding claim 1, Yamazaki (Figs. 1-18) discloses a display and input apparatus, comprising:
a display panel (display panel as shown in Figs. 1-18), the display panel comprising a display substrate (substrate 214), and a display array that is formed by a plurality of display pixels (display pixels 170) and covers a side (top side) of the display substrate (substrate 214); 
the display pixel comprising at least two types of sub-pixels that emit lights of different colors (R, G, and B sub-pixels 170); the sub-pixel comprising a pixel electrode (pixel electrode 191), and a slit being disposed between the pixel electrodes of two adjacent sub-pixels (opening is formed between two adjacent sub-pixels 170); 
in the display array, a pixel definition layer completely covering the slit being disposed along the slit (pixel definition layer 216), and a plano-convex lens array (plano-convex lens array comprising lenses 149) being disposed along the pixel definition layer (pixel definition layer 216); each of the plano-convex lenses (plano-convex lens 149) having its optical axis perpendicular to the display panel (display panel as shown in Figs. 1-18) and passing through the center of the slit (opening between two adjacent sub-pixels 170); and 
an image sensor module (optical sensor 180), the image sensor module (optical sensor 180) covering a side (bottom side) of the display substrate (substrate 214) facing away from the display array (display pixels 170), and the image sensor module comprising a sensor array formed by a plurality of photosensitive pixels (optical sensor units 180); 
wherein the display panel further comprises a transparent cover plate (transparent cover plate 351 and 142), an inner surface of the cover plate (transparent cover plate 351 and 142) covering the display array (display pixels 170); and during image sensing, the display pixel (display pixels 170) emits light and illuminates an imaging object (e.g., finger) on the cover plate, and the image sensor module (optical sensor 180) acquires a reflected image from a surface of the imaging object (e.g., [0053] and [0082]; fingerprint imaging).

Yamazaki (Figs. 1-18) discloses a plano-convex lens array rather than a plano-concave lens array for fingerprint imaging. However, Lee (e.g., Figs. 4 and 7-11) discloses a display device including an optical fingerprint sensor, comprising a plano-concave lens array (plano-concave lenses 250) for fingerprint imaging. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to the fingerprint sensor of Yamazaki. The combination/motivation would be to provide a fingerprint sensor using a diverging optical lens to enhance an imaging quality.

Regarding claim 2, Yamazaki in view of Lee discloses the display and input apparatus according to claim 1, Lee (e.g., Figs. 4 and 7-11) discloses wherein the plano-concave lens is a circular plano-concave lens, an elliptical plano-concave lens, or a cylindrical plano-concave lens (e.g., Figs. 4 and 7-11). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to the fingerprint sensor of Yamazaki for the same reason above.

Regarding claim 3, Yamazaki in view of Lee discloses the display and input apparatus according to claim 1, Yamazaki (Figs. 1-18) discloses wherein the imaging object is a fingerprint or a document, and the fingerprint or document is in close contact with an outer surface of the cover plate (e.g., [0053] and [0082]; fingerprint imaging). In addition, Lee (e.g., Figs. 4 and 7-11) discloses the same features as claimed.

Regarding claim 4, Yamazaki in view of Lee discloses the display and input apparatus according to claim 1, Yamazaki (e.g., Figs. 16B and 18B) discloses wherein the plano-convex lens (plano-convex lens 149) is fabricated at the pixel definition layer (pixel definition layer 216), a convex surface of the plano-convex lens (plano-convex lens 149) faces the cover plate (cover plate 143 or 142), an edge of the plano-convex lens (plano-convex lens 149) is connected to an inner surface of the cover plate (cover plate 142), and the convex surface of the plano-convex lens (plano-convex lens 149) defines an interstice between the cover plate (cover plate 142) and the display array (display pixels 170). Yamazaki (Figs. 1-18) discloses a plano-convex lens array rather than a plano-concave lens array for fingerprint imaging. However, Lee (e.g., Figs. 4 and 7-11) discloses a display device including an optical fingerprint sensor, comprising a plano-concave lens array (plano-concave lenses 250) for fingerprint imaging. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify or substitute the plano-convex lens of Yamazaki with the plano-concave lens as taught by Lee, which would result in the arrangement of the plano-concave lens and the display device as claimed. The combination/motivation would be to provide a fingerprint sensor using a diverging optical lens to enhance an imaging quality.

Regarding claim 5, Yamazaki in view of Lee discloses the display and input apparatus according to claim 1, Yamazaki (e.g., Figs. 1-18) discloses wherein the plano-convex lens (plano-convex lens 149) is fabricated on an inner surface of the cover plate (cover plate 142), a concave surface of the plano-convex lens (plano-convex lens 149) faces a direction of the pixel definition layer (pixel definition layer 216), an edge of the plano-convex lens (plano-convex lens 149) is connected to the display array (display pixels 170), and the concave surface of the plano-convex lens (plano-convex lens 149) defines an interstice between the cover plate (cover plate 142) and the display array (display pixels 170). Yamazaki (Figs. 1-18) discloses a plano-convex lens array rather than a plano-concave lens array for fingerprint imaging. However, Lee (e.g., Figs. 4 and 7-11) discloses a display device including an optical fingerprint sensor, comprising a plano-concave lens array (plano-concave lenses 250) for fingerprint imaging. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify or substitute the plano-convex lens of Yamazaki with the plano-concave lens as taught by Lee, which would result in the arrangement of the plano-concave lens and the display device as claimed. The combination/motivation would be to provide a fingerprint sensor using a diverging optical lens to enhance an imaging quality.

Regarding claim 6, Yamazaki in view of Lee discloses the display and input apparatus according to claim 1, Yamazaki (e.g., Figs. 1-18) discloses wherein the pixel definition layer comprises a light-opaque black layer (black layer BM) and a light through-hole at the black layer (opening in black layer BM), and the center of the light through-hole (opening in black layer BM) coincides with an optical axis of the plano-convex lens (lens 149). Yamazaki (Figs. 1-18) discloses a plano-convex lens rather than a plano-concave lens for fingerprint imaging. However, Lee (e.g., Figs. 4 and 7-11) discloses a display device including an optical fingerprint sensor, comprising a plano-concave lens (plano-concave lenses 250) for fingerprint imaging. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify or substitute the plano-convex lens of Yamazaki with the plano-concave lens as taught by Lee for the same reason above.

Regarding claim 8, Yamazaki in view of Lee discloses the display and input apparatus according to claim 1, Lee (e.g., Figs. 4 -11) discloses further comprising a collimation structure (collimator structure 204) disposed between the display panel (display panel 120) and the image sensor module (optical sensor 230), the collimation structure comprising at least one optical collimation layer having a plurality of optical channels (light pipes 220), the optical channels being optical fibers or through-holes that penetrate through the optical collimation layer (light pipes 220), and the optical channels (light pipes 220) being perpendicular to a plane in which the image sensor module (optical sensor 230) is located. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lee to the fingerprint sensor of Yamazaki. The combination/motivation would be to reduce an undesired optical signal and enhance an imaging quality.

Regarding claim 15, Yamazaki in view of Lee discloses the display and input apparatus according to claim 1, Yamazaki (e.g., Figs. 1-18) discloses wherein the display array comprises organic light-emitting diodes or inorganic light-emitting diodes ([0050]).

10.	Claim 9-10 and 12 are rejected under 35 U.S.C. 103 as unpatentable over Yamazaki (US 20210296409 A1) and in view of Lee (US 20170286743 A1) and further in view of Pacala (US 20200116836 A1).
Regarding claim 9, Yamazaki in view of Lee discloses the display and input apparatus according to claim 1, but does not disclose comprising a convex lens array as claimed. However, Pacala (e.g., Figs. 3 and 16) discloses an image sensor module comprising a convex lens array formed by a plurality of convex lenses (convex lenses 332), an optical axis of the convex lens (convex lenses 332) being parallel to the optical axis of the plano-concave lens (plano-concave lenses 370). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the convex lens array as taught by Pacala to the fingerprint sensor of Yamazaki in view of Lee to dispose it between the display panel and the image sensor module. The combination/motivation would be to provide an optical imaging lens for the fingerprint sensor to improve an imaging quality.

Regarding claim 10, Yamazaki in view of Lee and further in view of Pacala discloses the display and input apparatus according to claim 9, Pacala (e.g., Figs. 3 and 16) discloses wherein the convex lens array (convex lenses 332) further comprises a light shielding layer (light shielding layer 360); and the light shielding layer (light shielding layer 360) comprises a plurality of apertures (apertures 362), and the optical axis of the convex lens (convex lenses 332) passes through the center of the aperture (apertures 362). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the convex lens array as taught by Pacala to the fingerprint sensor of Yamazaki in view of Lee for the same reason above.

Regarding claim 12, Yamazaki in view of Lee and further in view of Pacala discloses the display and input apparatus according to claim 10, Pacala (e.g., Figs. 3 and 16) discloses wherein the apertures (apertures 362) on the convex lens array (convex lenses 332) and the light shielding layer (light shielding layer 360) are evenly distributed on the sensor array and cover the sensor array (sensor array 206). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the convex lens array as taught by Pacala to the fingerprint sensor of Yamazaki in view of Lee for the same reason above.

11.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Yamazaki (US 20210296409 A1) and in view of Lee (US 20170286743 A1) and further in view of Higano (US 20220039697 A1).
Regarding claim 16, Yamazaki in view of Lee discloses the display and input apparatus according to claim 1, Both Yamazaki and Lee disclose the photosensitive pixels in the sensor array comprise photodiodes (Yamazaki’s Figs. 1-18; Lee’s Figs. 4 and 7-11), but does not discloses the photodiodes are amorphous silicon photodiodes or crystalline silicon photodiodes. However, Higano (e.g., Figs. 2 and 6) discloses a fingerprint sensor using photodiodes as an image sensor, wherein the photosensitive pixels in the sensor array comprise amorphous silicon photodiodes or crystalline silicon photodiodes ([0047]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Higano to the fingerprint sensor of Yamazaki in view of Lee. The combination/motivation would be to provide an optical imaging sensor with a fast response and a high sensitivity.

12.	Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as unpatentable over Gu (US 20190354789 A1) in view of Yamazaki (US 20210296409 A1) and further in view of Lee (US 20170286743 A1).
Regarding claim 1, Gu (e.g., Figs. 1-4) discloses a display and input apparatus, comprising: 
a display panel (e.g., Fig. 2; display panel 201), the display panel (display panel 201) comprising a display substrate (display substrate), and a display array that is formed by a plurality of display pixels (display pixels 201P) and covers a side of the display substrate (display substrate); 
the display pixel comprising sub-pixels that emit lights (e.g., Fig. 2; OLED pixels 201P emit light); the sub-pixel comprising a pixel electrode (OLED pixels 201P comprising a pixel electrode), and a slit (aperture 220) being disposed between the pixel electrodes of two adjacent sub-pixels (adjacent OLED pixels 201P); 
in the display array, a pixel definition layer (e.g., Fig. 2; layer structure defining OLED pixels 201P) completely covering the slit (aperture 220) being disposed along the slit, and a concave lens array (concave lens array 230) being disposed along the pixel definition layer (layer structure defining OLED pixels 201P); each of the concave lenses (concave lens 203) having its optical axis perpendicular to the display panel (display panel 201) and passing through the center of the slit (aperture 220); and 
an image sensor module (e.g., Fig. 2; fingerprint recognition sensor 230), the image sensor module (fingerprint recognition sensor 230) covering a side (bottom side) of the display substrate (display substrate) facing away from the display array (display pixels 201P), and the image sensor module (fingerprint sensor 230) comprising a sensor array formed by a plurality of photosensitive pixels (sensor pixels 2301); 
wherein the display panel (display panel 201) further comprises a transparent cover plate (e.g., Fig. 2; cover plate), an inner surface of the cover plate covering the display array (display pixels 201P); and 
during image sensing, the display pixel emits light (e.g., Fig. 2; OLED pixels 201P emit light) and illuminates an imaging object (touch finger 210) on the cover plate, and the image sensor module (fingerprint sensor 230) acquires a reflected image from a surface of the imaging object (e.g., Fig. 2; detection of fingerprint images). 

Gu does not disclose the display pixel comprising at least two types of sub-pixels that emit lights of different colors. However, it is well know a colorful display panel comprising sub-pixels that emit red, green, and blue light. As an example, Yamazaki (e.g., Figs. 1-12) discloses an OLED display device including a fingerprint sensor similar to that disclosed by Gu, the display pixel comprising at least two types of sub-pixels that emit lights of different colors (e.g., Figs. 1E-1H; R, G, B OLED sub-pixels). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yamazaki to the OLED display device of Gu. The combination/motivation would be to provide an OLED display device that is capable of displaying color images.

Gu discloses a concave lens array comprising a plurality of concave lenses (concave lens array 203) for fingerprint imaging, but does not discloses the concave lens is a plano-concave lens. However, Lee (e.g., Figs. 4 and 7-11) discloses a display device including a fingerprint sensor, wherein a plano-concave concave lens array comprising a plurality of plano-concave lenses (plano-concave lenses 250) for fingerprint imaging. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to the fingerprint sensor of Gu in view of Yamazaki. The combination/motivation would be to provide a fingerprint sensor using a diverging optical lens to enhance an imaging quality.

Regarding claim 13, Gu in view of Yamazaki and further in view of Lee discloses the display and input apparatus according to claim 1, wherein an angular magnification GW of the plano-concave lens satisfies the following formula: GW•D2/D1<1, wherein D1 denotes a vertical distance between an outer surface of the cover plate and the plano-concave lens array, and D2 denotes a vertical distance between the plano-concave lens array and the sensor array (Gu (e.g., Figs. 1-4, [0037], [0052]-[0053]) discloses an angular magnification GW=(α+β)/β, Dobject=700um, Dimage=8um, Dimage/Dobject=0.011, 1≤(α+β)/β≤2. Therefore, GW• Dimage / Dobject <1).

Regarding claim 14, Gu in view of Yamazaki and further in view of Lee discloses the display and input apparatus according to claim 1, wherein a size Ps of the photosensitive pixel satisfies the following formula: Ps≤ GW•LM•D2/D1, wherein LM denotes an average width of a strip of a fingerprint or a minimum size of a to- be-identified character or graphic in a document, D1 denotes a vertical distance between an outer surface of the cover plate and the plano-concave lens array, D2 denotes a vertical distance between the plano-concave lens array and the sensor array, and GW denotes an angular magnification of the plano-concave lens (Gu (e.g., Figs. 1-4, [0037], [0052]-[0053]) discloses an optical imaging using a diverging optics with an incident angle of β, an output angle of α+β, a distance between an imaging object to the concave lens is D1, and a distance between the concave lens and the image sensor is D2. Assume a minimum feature of the imaging object to be imaged is LM, and the corresponding image size of the object feature is Ps, then θ1=LM/D1, θ2=Ps/D2, θ2/ θ1=GW, Ps=D2•θ2=D2•GW• θ1=GM•LM•(D2/D1)).


Allowable Subject Matter
13.	Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, set forth in this Office action. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device including an optical biometric imaging sensor. The closet prior arts, Yamazaki (US 20210296409 A1), Lee (US 20170286743 A1), and Gu (US 20190354789 A1), individually or in combination, discloses an OLED display device including an optical fingerprint sensor similar to the claimed invention, but fails the light passing through the light through-hole and entering the image sensor module satisfy the formula as claimed.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691